                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA


    SERGIUS ALEX SHEAKLEY,

                          Plaintiff,

                  v.

    JOSEPH VAN DE MARK, et al.,              Case No. 3:18-cv-272-SLG

                          Defendants.


                                   ORDER OF DISMISSAL

         Plaintiff Sergius Alex Sheakley filed a “Civil Rights Complaint” on November

16, 2018, along with the $400 filing fee. 1 Mr. Sheakley’s complaint alleges civil

rights violations under 42 U.S.C. §§ 1983 and 1985. 2

         The complaint names two Alaska Superior Court judges, six court appointed

attorneys, one prosecuting attorney, two John Doe attorneys, and the Alaska Bar

Association as defendants, all in their individual and official capacities. 3    Mr.

Sheakley purports to identify the race of each defendant in his complaint. Mr.

Sheakley alleges that his civil rights have been violated by the defendants

throughout the course of his ongoing criminal case in Alaska Superior Court. 4 The


1   Docket 1.
2   Docket 1 at 1, 9, and 21-23.
3   Docket 1 at 4-9.
4The Court takes judicial notice of Mr. Sheakley’s ongoing criminal case in Alaska
Superior Court at 3AN-14-10533CR. Judicial notice is the “court’s acceptance, for
complaint enumerates nine specific claims: (1) his arrest warrant allegedly violates

the Fourth Amendment’s unreasonable search and seizure clause of the U.S.

Constitution; (2) Article I § 8 of the Alaska Constitution allegedly violates federal

equal protection; (3) the defendants allegedly enforced discriminatory laws

resulting in a cause of action under 42 U.S.C. § 1983; (4) the defendants allegedly

violated the Thirteenth Amendment giving rise to a cause of action under 42 U.S.C.

§ 1985(2), and (5) under 42 U.S.C. §1985(3); and (6) the defendants allegedly

violated his rights to speedy trial 5 and appeal. 6 Mr. Sheakley further alleges the

he is being (7) falsely imprisoned by the defendants, (8) maliciously prosecuted,

and (9) is the victim of an abuse of process. 7

         For relief, Mr. Sheakley requests this Court grant a declaratory judgment

stating that several provisions of the Alaska Constitution are discriminatory and

unconstitutional. Additionally, he requests the Court declare several purported

policies and customs of the Office of Public Advocacy, which allegedly encourage




purposes of convenience and without requiring a party’s proof, of a well-known and
indisputable fact; the court’s power to accept such a fact.” Black’s Law Dictionary (10th
ed. 2014); see also Headwaters Inc. v. U.S. Forest Service, 399 F.3d 1047, 1051 n.3 (9th
Cir. 2005) (“Materials from a proceeding in another tribunal are appropriate for judicial
notice.”) (internal quotation marks and citation omitted); see also Fed. R. Evid. 201.
5The Court takes judicial notice that Mr. Sheakley has a pending habeas petition under
28 U.S.C. § 2241 in this Court alleging the same speedy trial issues; see Case No. 3:18-
cv-278-SLG.
6   Docket 1 at 19-24.
7   Docket 1 at 24-27.

Case No. 3:18-cv-272-SLG, Sheakley v. Van de Mark, et al.
Order of Dismissal
Page 2 of 12
or result in ex parte Rule 5 hearings, wrongful incarceration, and deliberate

misrepresentation as unconstitutional. 8        He further requests injunctive relief

against “all Defendants from enforcing the challenged policies, practices, and

customs[.]” 9     Mr. Sheakley requests damages and punitive damages for his

unlawful seizure and detention, $10,000,000.00 in compensatory damages, as

well as attorney fees and costs. 10 Mr. Sheakley demands a jury trial.

                             SCREENING REQUIREMENT

         Federal law requires a court to conduct an initial screening of “a complaint

in a civil action in which a prisoner seeks redress from a governmental entity or

officer or employee of a governmental entity.” 11 In this screening, a court shall

“dismiss the complaint, or any portion of the complaint, if the complaint—(1) is

frivolous, malicious, or fails to state a claim upon which relief may be granted; or

(2) seeks monetary relief from a defendant who is immune from such relief.” 12

         To determine whether a complaint states a valid claim for relief, a court

considers if it contains sufficient factual matter that if accepted as true “state[s] a

claim to relief that is plausible on its face.” 13 In conducting its review, the court is


8   Docket 1 at 28.
9   Docket 1 at 28.
10   Docket 1 at 29.
11   28 U.S.C. § 1915A(a).
12   28 U.S.C. § 1915A(b); see also § 1915(e)(2)(B).
13   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). In making this
Case No. 3:18-cv-272-SLG, Sheakley v. Van de Mark, et al.
Order of Dismissal
Page 3 of 12
mindful that it must liberally construe a self-represented plaintiff’s pleading and

give the plaintiff the benefit of any doubt. 14 Before a court may dismiss any portion

of a complaint for failure to state a claim upon which relief may be granted, the

court must provide the plaintiff with a statement of the deficiencies in the complaint

and an opportunity to amend or otherwise address the problems, unless to do so

would be futile. 15

                                        DISCUSSION

         Mr. Sheakley alleges numerous disagreements with his ongoing state

criminal matter. Mr. Sheakley seeks to sue Alaska Superior Court judges, Public

Defender and Office of Public Advocacy attorneys, Department of Law attorneys,

and the Alaska Bar Association. Under civil rights law, all of these defendants are

either absolutely immune from suit or improper defendants for a § 1983 action.

Additionally, Mr. Sheakley’s § 1985 claims present no plausible legal or factual

basis. As such, Mr. Sheakley presents no viable defendants, nor plausible claims

making amendment futile. Mr. Sheakley’s case must be dismissed with prejudice.

                   Claims Against Judge Wolverton and Judge Corey

         The complaint alleges that Judges Wolverton and Corey are “charged with



determination, a court may consider “materials that are submitted with and attached to
the Complaint.” United States v. Corinthian Colleges, 655 F.3d 984, 999 (9th Cir. 2011)
(citation omitted).
14   See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citation omitted).
15   Garmon v. County of Los Angeles, 828 F.3d 837, 842 (9th Cir. 2016).

Case No. 3:18-cv-272-SLG, Sheakley v. Van de Mark, et al.
Order of Dismissal
Page 4 of 12
the duty of providing vested deciding and determining felony cases arising within

its territorial jurisdiction.” 16 The complaint further alleges that at all times the judges

“acted under the color of state law.” While Mr. Sheakley does not specifically

address certain decisions or rulings from either judge, he expresses general

dissatisfaction with the process of his ongoing criminal matter in Alaska Superior

Court. 17

         “Judges and those performing judge-like functions are absolutely immune

from damage liability for acts performed in their official capacities.” 18 Moreover,

judicial immunity extends to preclude prospective injunctive relief against a state

court judge for acts or omissions made in that judge’s official capacity. 19 This

judicial immunity is immunity from lawsuit, not just from ultimate assessment of

damages, and it cannot be overcome by allegations of bad faith or malice. 20

Accordingly, all of Mr. Sheakley’s claims against Judge Wolverton and Judge



16   Docket 1 at 7.
17   Docket 1 at 9-18.
18 Ashelman v. Pope, 793 F.2d 1072, 1075-76 (9th Cir. 1986) (citations omitted) (in
determining if an action is judicial, courts focus on whether “(1) the precise act is a normal
judicial function; (2) the events occurred in the judge’s chambers; (3) the controversy
centered around a case then pending before the judge; and (4) the events at issue arose
directly and immediately out of a confrontation with the judge in his or her official
capacity.”). “These factors are to be construed generously in favor of the judge and in
light of the policies underlying judicial immunity.” Ashelman, 793 F.2d at 1076.
19   42 U.S.C. § 1983.
20Mireles v. Waco, 502 U.S. 9, 11 (1991) (citing Mitchell v. Forsyth, 472 U.S. 511, 526
(1985); Pierson v. Ray, 386 U.S. 547, 554 (1967)).

Case No. 3:18-cv-272-SLG, Sheakley v. Van de Mark, et al.
Order of Dismissal
Page 5 of 12
Corey are deficient to a degree that granting leave to amend would be futile.


                  Claims Against Assistant District Attorney Soldwedel

         Mr. Sheakley seeks to bring suit against Assistant District Attorney Arne

Soldwedel. The complaint alleges that Mr. Soldwedel is “charged with the duty of

prosecuting criminal cases for the State of Alaska” and “acted under the color of

state law.” 21 While Mr. Sheakley does not articulate any specific allegations

against Mr. Soldwedel, he appears to challenge Mr. Soldwedel’s role as a

prosecutor and any purported decisions that may have impacted his speedy trial

rights. 22 He also alleges malicious prosecution and abuse of process, broadly and

without detail. 23

         Similar to judicial immunity, prosecutorial immunity protects government

attorneys when they are acting pursuant to their judicial role as an advocate for the

state performing functions “intimately associated with the judicial phase of the

criminal process.” 24 Mr. Sheakley’s claims are deficient primarily because they are

rooted in Mr. Soldwedel’s prosecutorial duties and activities.

         A prosecutor can be held accountable for malicious prosecution. But for any

such claim to go forward, a claimant must provide plausible factual details and



21   Docket 1 at 8.
22   Docket 1 at 16; Docket 1-11.
23   Docket 1 at 25-27.
24   Imbler v. Pachtman, 424 U.S. 409, 430 (1976).

Case No. 3:18-cv-272-SLG, Sheakley v. Van de Mark, et al.
Order of Dismissal
Page 6 of 12
more than just conclusory allegations. 25 Most importantly, a claim for malicious

prosecution cannot proceed until the termination of the prior criminal proceeding

has occurred in favor of the accused. 26 This “avoids parallel litigation over the

issue of probable cause and guilt . . . and it precludes the possibility of the claimant

[sic] succeeding in the tort action after having been convicted in the underlying

criminal prosecution, in contravention of a strong judicial policy against the creation

of two conflicting resolutions arising out of the same or identical transaction.” 27

         Mr. Sheakley’s criminal matter in Alaska Superior Court remains ongoing.

The general claims against Mr. Soldwedel are broad and stem from his duties as

a prosecuting attorney, for which he is immune from suit. In regard to the claim of

malicious prosecution, Mr. Sheakley must conclude his criminal case and it must

be resolved in his favor, before he can bring such a claim. In sum, all of the claims

against Mr. Soldwedel are deficient to a degree that they must be dismissed

without leave to amend, since amendment would be futile.




25 Iqbal, 556 U.S. at 679 (stating that pleadings which “are no more than conclusions, are
not entitled to the assumption of truth. While legal conclusions can provide the framework
of a complaint, they must be supported by factual allegations.”).
26   Heck v. Humphrey, 512 U.S. 47, 484 (1994).
27   Heck, 512 at 484.

Case No. 3:18-cv-272-SLG, Sheakley v. Van de Mark, et al.
Order of Dismissal
Page 7 of 12
     Claims Against Public Defender Agency Attorney Moudy and Office of Public
        Advocacy Attorneys Van de Mark, Mahlen, Corrigan, Hold, and Parvin.

         The complaint names, Joseph Van de Mark, Jeffrey Mahlen, Jim Corrigan,

Chad Hold, and Gregory Parvin, attorneys with the Office of Public Advocacy, as

defendants, in addition to Julia Moudy, an attorney with the State Public Defender.

The complaint seeks damages from the attorneys due to their alleged actions as

Assistant Public Advocates and supervisors for the Office of Public Advocacy and

as an Assistant Public Defender for the State Public Defender.

         42 U.S.C. § 1983 is a federal statute that “is not itself a source of substantive

rights,” but provides “a method for vindicating rights [found] elsewhere.” 28 For relief

under 42 U.S.C. § 1983, a plaintiff must “plead that (1) defendants acting under

color of state law (2) deprived plaintiff[s] of rights secured by the Constitution or

federal statutes.” 29 To act under the color of state law, a complaint must allege

that the defendants acted with state authority as state actors. 30

         A lawyer appointed to represent a criminal defendant in a state court

proceeding is "as a matter of law, ... not a state actor." 31 Such a lawyer, whether



28Graham v. Connor, 490 U.S. 386, 393-94 (1989) (quoting Baker v. McCollan, 443 U.S.
137, 144 n.3 (1979)).
29   Gibson v. United States, 781 F.2d 1334, 1338 (9th Cir. 1986).
30West v. Atkins, 487 U.S. 42, 49 (1988) (quoting United States v. Classic, 313 U.S. 299,
326 (1941)).
31See Miranda v. Clark County, Nevada, 319 F.3d 465, 468 (9th Cir.), cert. denied, 540
U.S. 814 (2003).

Case No. 3:18-cv-272-SLG, Sheakley v. Van de Mark, et al.
Order of Dismissal
Page 8 of 12
from the Office of Public Advocacy or the Public Defender’s Office is “no doubt,

paid by government funds and hired by a government agency. Nevertheless, his

function was to represent his client, not the interests of the state or county.” 32 It

does not matter that a state criminal defense lawyer is paid from public funds.

“Except for the source of payment, ... the duties and obligations are the same

whether [the client was] privately retained, appointed, or serving in a legal aid or

defender program.” 33 This means that because a criminal defense lawyer’s duty

and loyalty are to his client, not the state, a court appointed attorney is not a state

actor for purposes of Section 1983.

         42 U.S.C. § 1983 requires a defendant to be a state actor. None of the

named defendants, as court appointed counsel to the indigent, are state actors as

a matter of law. Mr. Sheakley has not named a state actor; therefore, he has failed

to meet an essential element of 42 U.S.C. § 1983. No other defendants could be

substituted under the alleged facts; therefore, amendment is futile and the claims

against Defendants Moudy, Van de Mark, Mahlen, Corrigan, Hold, and Parvin must

be dismissed with prejudice.




32Id., citing Polk County v. Dodson, 454 U.S. 312, 325 (1981) (recognizing that the public
defender performs “traditional lawyer’s functions” in the lawyer’s traditional adversarial
role).
33   Polk County, 454 U.S. at 318.

Case No. 3:18-cv-272-SLG, Sheakley v. Van de Mark, et al.
Order of Dismissal
Page 9 of 12
                          Claims Against John Doe #1 and #2


         Mr. Sheakey alleges that “John Does Nos. 1 and 2 are employees of the

State of Alaska, responsible for prosecuting and providing legal practice of the

indigent accused.” 34     Under this description, John Doe 1 and 2 is either a

prosecuting attorney or a court appointed attorney. Regardless, John Does 1 and

2 are either absolutely immune from suit, or not state actors subject to suit under

§ 1983, as explained above. Therefore, the claims against John Doe 1 and 2 are

deficient to a degree that amendment is futile and must be dismissed.


                       Claims Against the Alaska Bar Association

         As previously mentioned, a required element of 42 U.S.C. § 1983 is that a

defendant must act under color of state law. To act under the color of state law, a

complaint must allege that the defendants acted with state authority as state

actors. 35 Mr. Sheakley alleges that “ALASKA BAR ASSOCIATION has become a

co-conspirator by failing to protect Plaintiff’s Civil rights by obstructing due process

of their own policy and procedures under 18 U.S.C.S. § 1511.” 36

         The Alaska Bar Association is a mandatory bar association responsible to

the Alaska Supreme Court for the admission and discipline process of attorneys in


34   Docket 1 at 9.
35West v. Atkins, 487 U.S. 42, 49 (1988) (quoting United States v. Classic, 313 U.S. 299,
326 (1941)).
36   Docket 1 at 18.

Case No. 3:18-cv-272-SLG, Sheakley v. Van de Mark, et al.
Order of Dismissal
Page 10 of 12
the State of Alaska. The Alaska Bar Association is a non-profit organization funded

by mandatory license fees and through hosting legal education programs. As

such, the Alaska Bar Association does not act with state authority or operate as a

state actor, and thereby does not fulfill the required state actor element for a §

1983 action. Therefore, the claims against the Alaska Bar Association are deficient

to the degree that amendment is futile and must be dismissed.


                   42 U.S.C. § 1985 and the Thirteenth Amendment

         Mr. Sheakley alleges that “Defendants enforcement of the discriminatory

laws of the State of Alaska are acts taken under color of state law” and “such

conduct deprives Plaintiff of numerous rights secured by the Thirteenth

Amendment[.]” 37

         Like § 1983, 42 U.S.C. §1985 does not provide new or independent rights.

42 U.S.C. § 1985 provides a remedy for individuals who have been subjected to

either public or private discrimination by two or more persons acting in concert to

interfere with their rights. 38   This statute allows for plaintiffs to sue for damages in

the event their constitutional rights or privileges have been infringed.

         A conspiracy is “an agreement by two or more persons to commit an




37   Docket 1 at 22-23.
3842 U.S.C. § 1985; see also Jody Feder, Federal Civil Rights Statutes: A Primer,
Congressional Research Service, March 26, 2012.

Case No. 3:18-cv-272-SLG, Sheakley v. Van de Mark, et al.
Order of Dismissal
Page 11 of 12
unlawful act coupled with an intent to achieve the agreement’s objective.” 39 The

Thirteenth Amendment abolished slavery in the United States. 40 Notably, the

Thirteenth Amendment abolished both chattel slavery and involuntary servitude.

However, the Amendment allows for a person who has been convicted of a crime

to be forced to work. Thus, prison labor practices do not violate the Thirteenth

Amendment.

         Mr. Sheakley does not allege facts to indicate the defendants named in this

action committed unlawful acts with the intent to commit him to slavery. Mr.

Sheakley does not allege any factual allegations regarding slavery, involuntary

servitude, or forced work. The Thirteenth Amendment has no practical application

in relation to his other claims. Therefore, his claims under 42 U.S.C. § 1985 are

critically deficient making amendment is futile and must be dismissed.


         IT IS THEREFORE ORDERED:

         1. This case is case is DISMISSED against the defendants WITH

            PREJUDICE for failure to state a claim upon which relief may be granted.

         2. The Clerk of Court is directed to enter a final judgment.


         DATED this 8th day of March, 2019 at Anchorage, Alaska.

                                           /s/ Sharon L. Gleason
                                           UNITED STATES DISTRICT JUDGE

39   “Conspiracy,” Black’s Law Dictionary (10th Edition 2014).
40   U.S. CONST. amend. XIII.

Case No. 3:18-cv-272-SLG, Sheakley v. Van de Mark, et al.
Order of Dismissal
Page 12 of 12
